DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heeter (US Pat. Pub. No. 2018/0258852 A1).
Regarding claim 1, Heeter discloses an acoustic structure (acoustic panel members 60b) for a gas turbine engine (see Fig. 4 and 15-16), comprising: a cellular structure (72b) having a plurality of cells (see Fig. 15-16, [0034], ln 1-3, [0038], and [0055-0054]; here for each embodiment of acoustic structure (60a-h), the cellular structure (70a-h) at its core is described as a honeycomb acoustic material, and honeycomb acoustic materials are known in the art to comprise multiple cells); and a housing (assembly of first rail 64b, second rail 68b, and radially inner wall at 60b in Fig. 16) configured to house the cellular structure, the housing including a first rail (64b) configured for attachment to a static structure (fan casing 52b) within the gas turbine engine (see Fig. 15-16 and [0054]; here it is clear that the first rail is attached to the static structure via edge retainer 136, to which it is attached via fastener 116b) and a second rail (68b) configured for attachment to the static structure (see Fig. 15-16; here it is clear that the two axially protruding features of the second rail 68b, including hook 92b, cooperate with the attachment structure of the first rail to attach the acoustic structure to the static structure by contacting the radially inner and outer portions of the fan casing static structure and thereby immobilizing the acoustic structure to radial movement away from the static structure).  Its is clear that, while the hook feature (92b) is not itself curved, it extends into a gap within the static structure (see Fig 16), and thereby, along with the radially outer protrusion of the second rail, performs the function of hooking the acoustic structure to the static structure, in a similar manner to the present application’s hook structure 250 (see present specification, Fig. 2D).  Thus it may be reasonably considered a hook structure in the context of these claims.
Regarding claim 2, Heeter further discloses that the first rail includes an aperture configured to receive a fastener (116b) for attachment to the static structure (see Fig. 15-16, [0041], and [0053]; here it is clear that the first rail comprises an aperture to receive each fastener 116b, this fastener connecting the first rail to the edge retainer 136, which in turn attaches to the static structure via fastener 140, therefore the first rail comprises an aperture configured to attach, via edge retainer 136, the acoustic structure to the static structure).
Regarding claim 3, Heeter further discloses that the aperture is removed from exposure to a bypass flow path (see Fig. 4 and 16; here it is clear that the aperture is separated from the main gas flow path through the engine via the bottom flange of the first rail, and instead faces the axial front of the engine).
Regarding claim 4, Heeter further discloses that the second rail includes a hook (92b) for attachment to the static structure (see Fig. 15-16; ; here it is clear that hook 92b cooperates with the attachment structure of the first rail to attach the acoustic structure to the static structure by contacting the radially inner protrusion 96b of the fan casing static structure and thereby immobilizing the acoustic structure to radial movement away from the static structure).
Regarding claim 5, Heeter further discloses that the hook is removed from exposure to the bypass flow path (see Fig. 16; here it is clear that the hook 92b is separated from the flow path by protrusion 96a of the fan case).
Regarding claim 7, Heeter further discloses that the second rail extends a circumferential distance with respect to a longitudinal axis extending through the gas turbine engine and that the hook extends along at least a portion of the circumferential distance (see Fig. 4 and 15, [0035], and [0053]; here it is visually apparent from Fig. 4 that the second rail and the hook both extend over the full circumferential length of each acoustic structure 60a-h within the acoustic panel assembly 56a-h).
Regarding claim 8, Heeter further discloses a first edge retainer (136) configured to secure a first side of the housing to the static structure (see Fig. 15-16 and [0054]; here it is clear that an S-shaped bracket 136 is disposed at each circumferential end of the acoustic structure 60b, each bracket serving as an edge retainer which secures a first/second circumferential side of each acoustic structure to the fan casing static structure 52b, therefore the acoustic structure comprises a first edge retainer securing a first circumferential side as claimed).
Regarding claim 9, Heeter further discloses a second edge retainer configured to secure a second side of the housing to the static structure (see Fig. 15-16 and [0054]; here it is clear that an S-shaped bracket 136 is disposed at each circumferential end of the acoustic structure 60b, each bracket serving as an edge retainer which secures a first/second circumferential side of each acoustic structure to the fan casing static structure 52b, therefore the acoustic structure comprises a second edge retainer at a second circumferential side opposite the first side, securing the second side as claimed).
Regarding claim 10, Heeter further discloses that the first edge retainer and the second edge retainer include an upper rail (152) configured to engage the housing (see Fig. 15-16 and [0054]).  Here, because the claim does not provide any characteristics which describe what direction a “top” or upward direction must be, the limitation may be interpreted under broadest reasonable interpretation to be a direction completely independent of the gas turbine geometry.  For example, considered outside of the engine, the retainer is merely a component which may be oriented in any way, thus the direction describing a “top” or upward direction of the first edge retainer may be determined in any way based on any arbitrary point of reference.  Thus, the direction describing a “top” or upward direction of the first edge retainer may be determined such that the rail 152 is considered to be above the remainder of the retainer.  Therefore, the rail 152 may be defined as the “top” rail based upon a definition of the “top” direction which is independent of the orientation of the retainer within the gas turbine engine.
Regarding claim 11, Heeter further discloses that the first edge retainer and the second edge retainer include a center rail (146) configured to engage the static structure (see Fig. 15-16 and [0054]).  Here, because the claim does not provide any characteristics which describe in what direction or sense the term “center” refers to in the present context, the limitation may be interpreted under broadest reasonable interpretation to include a rail which extends over an approximate center point of the retainer assembly along some direction.  For example, it is visually apparent from Fig. 16 that rail 146 represents the longest rail member of the retainer and extends through a center point of the retainer in the longitudinal direction of the retainer (the radial direction in Fig. 16).  Thus, the rail 146 may be considered a “center” rail under broadest reasonable interpretation, it encompassing the center of the retainer in the longitudinal direction.
Regarding claim 12, Heeter further discloses a pad (strap 112b) disposed between the upper rail of the first edge retainer (152) and the first side of the housing (see Fig. 16; here the strap 112b is disposed between the upper rail of the first edge retainer and the entire housing of the acoustic structure on the first side, therefore it is also disposed between the upper rail and the first side of the acoustic structure housing).
Regarding claim 13, Heeter further discloses that the first rail includes an aperture configured to receive a fastener for attachment to the static structure and that the aperture is removed from exposure to a bypass flow path (see in re claims 2 and 3).
Regarding claim 14, Heeter further discloses the second rail includes a hook for attachment to the static structure and 	that the hook is removed from exposure to the bypass flow path (see in re claims 4 and 5).
Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harper (US Pat. Pub. No. 2007/0036644 A1).
Regarding claim 1, Harper discloses an acoustic structure (acoustic panel 72) for a gas turbine engine, comprising: a cellular structure (76) having a plurality of cells (see Fig. 6-8 and [0043]; here the cellular structure is described and depicted as a honeycomb structure, and honeycomb structures are known in the art to comprise multiple cells, as is also shown in Fig. 6-8); and a housing (assembly of first rail 82, second rail 86, and perforated skin 74) configured to house the cellular structure (see Fig. 6-8, [0008-0010], and [0042-0045]), the housing including a first rail (82) configured for attachment to a static structure (metal casing 40) within the gas turbine engine (see Fig. 6-8 and [0045-0051]; here the first rail is attached to the static structure metal casing 40 via protrusion 80, which engages radially inner portion 57 of the static structure 40 via clip fastener 200) and a second rail (86) configured for attachment to the static structure (see Fig. 6-8 and [0012-0019]; here the second rail is attached to the static structure metal casing 40 via L-shaped bracket 96, which engages the hook portion 84 of the second rail at its radially inner end and which is itself fastened to the metal casing at its radially outer end via fasteners 108).
Regarding claim 2, Harper further discloses that the first rail includes an aperture (recess 212) configured to receive a fastener (clip fastener 200) for attachment to the static structure (see Fig. 6, [0023], and [0045-0051]; here clip fastener 200 comprises arms 210b which extend into the aperture 212, and arms 210a which engage the radially inner portion 57 of the static structure, thereby locating and securing the second rail of the acoustic structure within the gap formed between the radially inner and outer portions of the static structure, inhibiting its movement radially or axially out of the gap).
Regarding claim 3, Harper further discloses that the aperture is removed from exposure to a bypass flow path (see Fig. 6-8 and [0056]; here the aperture is separated from the bypass flow path via the radially downward extending portion 220 of the clip fastener 200, which blocks the flow path around the hook 80, thereby preventing flow from reaching the aperture).
Regarding claim 4, Harper further discloses that the second rail includes a hook (84) for attachment to the static structure (see Fig. 6 and [0012-0019]; here the second rail comprises a hook portion 84 at its radially outer end which engages the hook portion 100 of the L-shaped bracket 96 in order to secure the acoustic structure to the static structure via the L-shaped bracket 96, which is itself fastened to the metal casing at its radially outer end via fasteners 108).
Regarding claim 5, Harper further discloses that the hook is removed from exposure to the bypass flow path (see Fig. 6 and [0012-0019]; here it is visually apparent that the hook is separated from the bypass flow path via the lower axially extending portion of second rail 86 and by the axially upstream portion of the perforated skin 78, this portion being free of perforation).
Regarding claim 6, Harper further discloses that the second rail is a forward rail with respect to a longitudinal axis extending through the gas turbine engine (see Fig. 1 and 6).
Regarding claim 7, Harper further discloses that the second rail extends a circumferential distance with respect to a longitudinal axis extending through the gas turbine engine and that the hook extends along at least a portion of the circumferential distance (see Fig. 1, 6-8 and [0007-0010]; here it is clear that the acoustic structures extend in the circumferential direction with respect to the longitudinal axis of the gas turbine as a plurality of panels which together form an annular acoustic liner assembly, and since the features of the second rail and hook depicted in Fig. 6 must have some circumferential length (else they would not exist in the plane depicted in Fig. 6), it follows that the second rail extends a distance with respect to the circumferential direction and that the hook also extends along at least a portion of this circumferential distance).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes 
Clark (US Pat. Pub. No. 2012/0134774 A1), which discloses a blade containment liner panel (32) comprising all of the claimed structures of a cellular structure having a plurality of cells (36, 40, see [0027-0028]); and a housing (50) configured to house the cellular structure, the housing including a first rail (52) configured for attachment to a static structure (fan casing 30) within the gas turbine engine and a second rail (54) configured for attachment to the static structure (see Fig. 4).  Clark further discloses that the forward rail (second rail) comprises a hook member for mounting the panel within the static structure of the gas turbine, and that the rear rail comprises an aperture configured to receive a fastener (56) for attachment to the static structure (see Fig. 4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745